Title: [Diary entry: 17 May 1760]
From: Washington, George
To: 

Saturday May 17th. Mulatto Jack returnd from King William with 3 Yoke of Oxen & lost Punch the Horse he rid. Sent up 16 Hydes to Mr. Adams at Alexa. viz. 12 large &  4 Small ones to be Tan’d. Brought a Pipe of Wine from there wch. Captn. McKie brought from Madeira also a Chest of Lemons and some other trifles. Began weeding my Trefoil below the Hill. The Great Bay was coverd. Got an Acct. that the Assembly was to meet on Monday. Resolvd to set of to Morrow.